LOWELL, District Judge.
The only objection now relied on to prevent the bankrupt’s discharge is the omission from his schedule of the names of three of his creditors, who have not themselves made objection. The evidence tends to show that these creditors were friends from whom the bankrupt had borrowed the capital for his business, and that they did not expect to be paid in competition with his trade creditors, and have not been paid. No actual fraud or injury to creditors is shown or suggested. Although the omission may have been wilful in one sense, yet it would be unjust to say that the bankrupt’s oath to schedule B. was wilful false swearing under section 29; because he had reason to believe and did believe that these persons did not wish to be considered creditors of his estate. It was a privilege they could waive, and their action tended to the advantage of tbie other creditors by increasing their dividends. The latter cannot object to it under these circumstances. Discharge granted.